479 F.3d 1018
Arangesan SUNTHARALINKAM, Petitioner,v.Alberto R. GONZALES, Attorney General, Respondent.
No. 04-70258.
United States Court of Appeals, Ninth Circuit.
Filed March 7, 2007.

Visuvanathan Rudrakumaran, Esq., New York, NY, for Petitioner.
District Director, Office of the District Counsel Department of Homeland Security, San Diego, CA, Ronald E. Lefevre, Chief Counsel, Office of the District Counsel Department of Homeland Security, San Francisco, CA, Francis W. Fraser, Esq., Genevieve Holm, Esq., Cynthia Stone, Esq., DOJ-U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.